Case 20-00018   Doc 18-4   Filed 07/31/20 Entered 07/31/20 13:41:53   Desc Exhibit
                                  D Page 1 of 9
Case 20-00018   Doc 18-4   Filed 07/31/20 Entered 07/31/20 13:41:53   Desc Exhibit
                                  D Page 2 of 9
Case 20-00018   Doc 18-4   Filed 07/31/20 Entered 07/31/20 13:41:53   Desc Exhibit
                                  D Page 3 of 9
Case 20-00018   Doc 18-4   Filed 07/31/20 Entered 07/31/20 13:41:53   Desc Exhibit
                                  D Page 4 of 9
Case 20-00018   Doc 18-4   Filed 07/31/20 Entered 07/31/20 13:41:53   Desc Exhibit
                                  D Page 5 of 9
Case 20-00018   Doc 18-4   Filed 07/31/20 Entered 07/31/20 13:41:53   Desc Exhibit
                                  D Page 6 of 9
Case 20-00018   Doc 18-4   Filed 07/31/20 Entered 07/31/20 13:41:53   Desc Exhibit
                                  D Page 7 of 9
Case 20-00018   Doc 18-4   Filed 07/31/20 Entered 07/31/20 13:41:53   Desc Exhibit
                                  D Page 8 of 9
Case 20-00018   Doc 18-4   Filed 07/31/20 Entered 07/31/20 13:41:53   Desc Exhibit
                                  D Page 9 of 9
